MORTON, Circuit Judge
(dissenting).
Admission to the Soldiers’ Home was a special privilege, to which the government had the right to attach any conditions which it saw fit. Those with which we are concerned are contained in an act of Congress. No question can therefore'be raised as to their reasonableness, as it might be, perhaps, if they had been made by an administrative board. McGovern agreed in the most explicit way that, if admitted to the home, all his personal property should, upon his death while a member of the home, at once pass to and vest in its board of managers, subject to being “reclaimed” by any person entitled to take it by inheritance at any time within five years after his death. The act itself provides that acceptance of the application shall constitute such a contract, and it also provides for explicit notice of this provision to all applicants for admission.
Contracts to dispose of one’s property in a specified way at one’s death are valid. Ex parte Simons, 247 U.S. 231, 38 S.Ct. 497, 62 L.Ed. 1094; Jenkins v. Stetson, 9 Allen (Mass.) 128; Parker v. Coburn, 10 Allen (Mass.) 82. It has also been held that the particular form which the con*155tract takes is not material; if the intention is clear and the consideration adequate and there was no taint of fraud or overreaching, the contract will be enforced. Strakosch v. Connecticut Trust & Safe Deposit Co., 96 Conn. 471, 114 A. 660; Best v. Gralapp et al., 69 Neb. 811, 96 N. W. 641, 99 N.W. 837, 5 Ann.Cas. 491, per Roscoe Pound, Commissioner; Keefe v. Keefe et al., 19 Cal.App. 310, 125 P. 929; Johnson v. Hubbell, 10 N.J.Eq. 332, 66 Am. Dec. 773, with full notes.
My brethren refer to the fact that no notice of McGovern’s death was sent to his family by the authorities of the home, and intimate that there should have been a provision for such notice, or at least for notice by publication in the act, in order to make it valid. But Congress may well have thought that, if an inmate’s relatives had so completely lost touch with him that they did not learn of his death for five years after it occurred, it would be proper that such personal property as he left should go to the government on whose bounty he had been living, rather than to them. The whole matter is one of contract, and I see no sufficient reason for. not giving full effect to the contract which McGovern made. National Home v. Wood, 299 U.S. 211, 57 S.Ct. 137, 81 L.Ed. -. It does not seem to me that in imposing this condition on admissions to the home Congress infringed the reserved right of the states to control the disposition of the property of decedent or in any other respect acted unconstitutionally. I think that the judgment appealed from should be affirmed.